DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 
The amendments and arguments presented in the papers filed 11/15/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 5/20/2021 listed below have been reconsidered as indicated:
a)	The rejections of claims 2-4, 6-7 and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

b)	The rejections of claims 2-4, 6-7 and 23 under 35 U.S.C. 102(a)(1) as being anticipated by Buroker (J Med Diagn Meth. 2013 2(3): 7 pages) are withdrawn as Buroker is silent regarding the length of time of the step of contacting the absorbent probe with the fluid.

New grounds of rejection necessitated by amendment are detailed below.

Information Disclosure Statement
The Examiner has cited the JP 2009-518020 application publication on the attached PTO-892. The Examiner has included an English translation of the document obtained from Google patents that the Examiner has considered.

Drawings
The drawings filed 11/15/2021 are objected to because the clarity of the figures is not sufficient to be readable and reproducible for publication purposes.  The shading in Figures 1 and 7 and the use of text that is not black in color renders the material less than clear. The text of Figures 2 and 3 and 8A and 8B is pixelated rather than crisp and sharp. The text of Figure 6 is not readable and may be clearer if converted to a black color.
Figure 9 is presented in a clear manner that is readable and reproducible for publication purposes. It is suggested the other figures be formatted in a similar manner as Figure 9.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 3-4, 6-7, 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The following are new rejections in view of the amendments to the claims.
The specification, while being enabling for the methods described in Examples 1-4 and 7-8, does not reasonably provide enablement for the full scope of the claims as described below.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The amended claims are drawn to a method for isolating an RNA fraction with <200 nucleotides in length from a whole blood sample. The method requires four steps.
The first step is “providing an absorbent probe comprising a hydrophilic polymeric material into which whole blood from the whole blood sample has been absorbed”. The “absorbent probe” is any probe which can absorb whole blood comprised in the whole blood sample (p. 9 of specification) and comprises a “hydrophilic polymeric material” which is a polymeric material which contains polar or charged functional groups, rendering the material soluble in water (p. 9-10 of specification). The claim broadly encompasses any number of known absorbent probes (see, p. 10 of specification) in which blood has been absorbed.
The second step is “contacting the absorbent probe with a fluid for a time period of 29 minutes to 20 hours”. The instant specification only provides working examples in which the contacting time is 16 hours at 4o C with shaking and the fluid is Qiazol 
The third step is “recovering the fluid” resulting from the second step. The claim does not specify how the fluid is recovered, but states it results in “removing an RNA fraction with [at least] 200 nucleotides in length”. There is no indication as to any specific limitations that are implicitly required by the claim in order to achieve such a result. 
The fourth step is “isolating the RNA fraction with <200 nucleotides in length from the recovered fluid by one or more separation techniques selected from the group consisting of centrifugation, evaporation/reconstitution, concentration, precipitation, liquid/liquid extraction and solid phase extraction. The instant specification only provides working examples in which the RNA fraction with <200 nucleotides in length is isolated by: 
1) adding of 200 ul of Chloroform to the recovered fluid;
2) vortexing the mixture for 15 sec and incubating for 2 min at room temperature; 

3) centrifuging at 12,000xg for 15 min at 4o C; 

4) transferring the upper aqueous phase to a new 1 mL tube without touching the other two phases; 

5) adding 1.5 volumes of 100% ethanol to the aqueous phase; 

6) thoroughly mixing by pipetting and incubating for 10 min at room temperature; 

7) transferring 700 ul of the sample into a Qiagen MinElute column; 

8) centrifuging at 13,000 rpm for 15 sec at RT; 

9) discarding the flow-through; 

10) adding 700 ul of buffer RWT to each column; 

11) centrifuging again at 13,000 rpm for 15 sec at RT;

12) discarding the flow-through; 



14) centrifuging at 13,000 rpm for 15 sec at RT; 

15) discarding the flow-through; 

16) adding 500 ul 80% ethanol to the column; 

17) centrifuging at 13,000 rpm for 2 min at RT; 

18) discarding the flow-through; 

19) placing the column into a new 2 ml collection tube; 

20) centrifuging with open lid at 13,000 rpm for 5 min at RT to dry it; 

21) transferring the column into a new 1.5 ml collection tube; 

22) eluting the total RNA including micorRNA with 14 ul RNase-free water pipetted onto the column; 

23) incubating for 1 min; 

24) centrifuging at 13,000 rpm at RT for 1 min; 

25) pipetting another 14 ul of RNase-free water to the column; 

26) incubating for 1 min at RT; 27) centrifuging at 13.000 rpm at RT for 1 min.

The specification provides no other isolation steps that recover or isolate the RNA fraction with <200 nucleotides in length. No examples of precipitating agents are provided. No examples of solid phase extraction other than a Qiagen column are provided. No examples of evaporation/reconstitution are provided.
The claims also states “the RNA fraction with [at least] 200 nucleotides in length remains absorbed to the hydrophilic polymeric material”, which is a result applicant attributes to the steps (i) to (iii). The Examiner upon reviewing the prosecution history has not identified any evidence provided by applicant that this larger RNA fraction in fact did remain absorbed to the hydrophilic polymeric material. There is no indication as to any specific limitations that are implicitly required by the claim in order to achieve such a 
Based on the state of the art, one would not reasonably expect all embodiments of the claims to function because known methods that perform the active method steps of the claim do not result in “removing an RNA fraction with [at least] 200 nucleotides in length” and “the RNA fraction with [at least] 200 nucleotides in length remains absorbed to the hydrophilic polymeric material”. It is the Examiner’s position that the claims are not fully enabled because the active method steps as encompassed by the broad scope of the claims are known and have been performed, but have not yielded the particular results recited in the claims.
Dauner (Am J Trop Med Hyg. 2015. 93(1):46-53) absorbed whole blood into Whatman FTA Micro cards as an absorbent probe comprising a hydrophilic polymeric material. The absorbent probe was contacted with AVL buffer as a fluid for 1 hour at ambient temperature. The elution fluid was recovered and RNA was isolated. See Materials and Methods. Dengue viral RNA was isolated from the absorbent probes based on the method (Figure 2). Dengue viral RNA is around 11 kb in size. This demonstrates that steps and reagents encompassed by the active methods steps of the claims resulted in isolating RNA having a size greater than 200 nucleotides.
Andriamandimby (PLOS Neglected Tropical Diseases. 2013. 7(7):e2339) absorbed whole blood into disk as an absorbent probe comprising a hydrophilic polymeric material. The absorbent probe was contacted with Trizol as a fluid. The elution fluid was recovered and RNA was isolated using isopropanol precipitation. See Materials and Methods. Chikungunya viral RNA was isolated from the absorbent probes 
Prado (Journal of Virological Methods. 2005. 125:75-81) absorbed whole blood into blood sampling paper an absorbent probe comprising a hydrophilic polymeric material. The absorbent probe was contacted with Trizol or RNase-free water as a fluid for 30 minutes to overnight at 37o C, 4o C or room temperature. The elution fluid was recovered and RNA was isolated. See Materials and Methods. PCR amplicons of greater than 200 bases was obtained from the isolated RNA. This demonstrates that steps and reagents encompassed by the broad scope of the claimed active methods steps isolate RNA having a size greater than 200 nucleotides.
Karlsson (Clinical Chemistry. 2003. 49(6):979) absorbed whole blood into specimen collection paper 2992 an absorbent probe comprising a hydrophilic polymeric material. The absorbent probe was contacted with lysis buffer at 37o C for 30 min. The elution fluid was recovered and RNA was isolated. See p. 979-980. Beta-actin mRNA was amplified resulting in an amplicon that was 205 bases. This demonstrates that steps and reagents encompassed by the broad scope of the claimed active methods steps isolate RNA having a size greater than 200 nucleotides.
Hill (Analysis of Circulating miRNA from Dried Blood Spots. 14 July 2014. SelectScience) absorbed whole blood into a HemaSpot device having a filter as an absorbent probe comprising a hydrophilic polymeric material. The absorbent probe was contacted with Trizol overnight at 4o C. The elution fluid was recovered and RNA was 
Atneosen-Asegg (Pediatric Research. 2021. 89:1780-1787) subsequent to the present application noted that the ratio of QiAsol as fluid to chloroform and the amount of QiAsol effects the amount of miRNA extracted. This demonstrates the combinations and amounts of fluids effects the amount of miRNA obtained.
Diener (Critical Reviews in Clinical Laboratory Sciences. 2019. 56(2):111-117) subsequent to the present application noted that a number of variables impact the isolation of miRNA from blood absorbed into an absorbent probe.
As a whole the state of the art and subsequent findings demonstrate that not all combinations of absorbent probes, fluids, steps of recovering the fluid and steps of isolating RNA as encompassed by the full scope of the claimed active method steps results in “removing an RNA fraction with [at least] 200 nucleotides in length” and “the RNA fraction with [at least] 200 nucleotides in length remains absorbed to the hydrophilic polymeric material”. A number of methods that are substantially similar and/or analogous to the claimed active methods steps are known but result in RNA fractions that include RNA that is greater than 200 bases. Differences between the known methods and the working examples of the specification, that are not presently claimed, may account for the results applicant has recited in the present claims.
The only difference between the embodiments of the claimed method and the methods of the prior art are the properties and results recited in the claim. The prior 
It would require undue experimentation at the time of filing to determine how to modify the existing methods of the prior art such that they also produce the claimed results. There is no guidance in the prior art or in the specification as to how one would practice the full scope of the invention. Any “surprising” results described in the specification (p. 13) flow from the specific combination of steps and reagent preformed in the working examples because the prior art demonstrates that other combinations of combinations of absorbent probes, fluids, steps of recovering the fluid and steps of isolating RNA encompassed by the active method steps do not achieve the same result as the working examples and recited in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-7, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “removing an RNA fraction [at least] 200 nucleotides in length” as a result of step (iii). It is unclear additional steps and/or elements, if any, are required by steps (i) to (iii) in order to achieve the claimed result.
Claims 3-4, 6-7, 24 and 25 depend from claim 1 and are rejected for the same reason.
Regarding claim 1, the claim recites “the RNA fraction with [at least] 200 nucleotides in length remains absorbed to the hydrophilic polymeric material” as a result of steps (i) to (iii). It is unclear additional steps and/or elements, if any, are required by steps (i) to (iii) in order to achieve the claimed result. For example, is a particular type of hydrophilic polymeric material required or a particular type of fluid required?
Claims 3-4, 6-7, 24 and 25 depend from claim 1 and are rejected for the same reason.

Conclusion
No claims allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634